Appeal by defendant from a judgment of the County Court, Nassau County, rendered July 24, 1963 on his plea of guilty, convicting him of attempted grand larceny in the second degree, and imposing sentence upon Mm as a prior felony offender. Judgment affirmed. In People ex rel. Bi Michele v. Fay (20 A D 2d 675) we did not determine that the warning to be given under section 335-b of the Code of Criminal Procedure required the court to advise the defendant of the minimum and maximum terms to which a prior felony offender might be subjected for a specific crime to wMeh he pleaded guilty. In the cited ease, the failure of the court to inform the defendant of the maximum sentence, although it did inform him of the minimum sentence, was merely one of the factors there taken into consideration in the light of the entire colloquy at the time of the plea of guilty, in determining whether there had been substantial compliance with the statute. No such requirement is contained in the statute; and, as it read before the 1963 amendment (L. 1963, ch. 578), the warning was to be issued before any plea. It is clear that on the return of the indictment here, there was compliance with the statute ('Code Grim. Pro., § 335-b). In addition, the announcement by the Clerk of the court, acting on behalf of the court, at the time of withdrawal of the plea of not guilty, constituted sufficient compliance with the statute. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.